

115 HRES 444 IH: Encouraging the courts of the United Kingdom of Great Britain and Northern Ireland to allow Charles William Gard and Constance Rhoda Keely Yates to pursue innovative medical care for their son.
U.S. House of Representatives
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 444IN THE HOUSE OF REPRESENTATIVESJuly 13, 2017Mr. King of Iowa submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONEncouraging the courts of the United Kingdom of Great Britain and Northern Ireland to allow Charles
			 William Gard and Constance Rhoda Keely Yates to pursue innovative medical
			 care for their son.
	
 Whereas human life is sacred and deserving of care and preservation at all stages of development; Whereas a baby is not a statistic to be managed but rather a life, to be supported in every way possible;
 Whereas an experimental treatment exists in the United States that could prolong the life of Charles Matthew William Gard (Charlie);
 Whereas a hospital in the United States has offered to admit Charlie for such treatment; Whereas President Donald J. Trump, moved by Charlie’s struggle, has extended a hand of help to his parents from the United States; and
 Whereas parents retain an inherent right to protect and provide for their children, and to seek out all resources and services available to secure life-saving treatments, wherever they may be found, for their children: Now, therefore, be it
	
 That the courts of the United Kingdom of Great Britain and Northern Island and the European Court of Human Rights should allow Charles William Gard and Constance Rhoda Keely Yates to pursue innovative medical care for their son, Charles Matthew William Gard (Charlie), in any country where such care may be available, in order to give Charlie the chance to be cured in accordance with his parents’ wishes.
		